Citation Nr: 0821268	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  04-24 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus.

2.  Entitlement to service connection for a psychiatric 
disorder.


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to April 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.  The Board remanded this 
case for additional development in November 2006.


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
establish that the veteran's claimed type II diabetes 
mellitus was first manifest in service or within one year 
thereafter.

2.  The competent medical evidence of record does not 
establish that the veteran's claimed psychiatric disorder was 
first manifest in service or within one year thereafter.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or 
aggravated by service, nor may it be presumed to have been.  
38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007).

2.  A psychiatric disorder was not incurred in or aggravated 
by service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Pursuant to recent 
regulatory revisions, however, the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, has been removed from 
that section effective May 30, 2008.  73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Any error in VCAA notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  This line of decisions 
reflects that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., 
Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  At the same 
time, VCAA notification does not require an analysis of the 
evidence already contained in the record and any inadequacies 
of such evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a series of VCAA 
letters meeting the specific requirements of C.F.R. 
§ 3.159(b)(1) beginning in September 2001.  As the initial 
VCAA letter was issued prior to the appealed rating decision, 
this case raises no procedural concerns in view of the 
Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in a December 2006 
letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, including Social Security 
Administration records, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the veteran 
has been afforded comprehensive VA examinations in 
conjunction with this appeal, addressing the disorders at 
issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the 
Board finds that no prejudice to the veteran will result from 
an adjudication of this appeal in this Board decision.  
Rather, remanding this case for further VCAA development 
would be an essentially redundant exercise and would result 
only in additional delay with no benefit to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995). For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including type II diabetes 
mellitus and psychoses, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

III.  Type II diabetes mellitus

The Board has reviewed the veteran's service medical records 
and observes that they are entirely negative for complaints 
of, or treatment for, type II diabetes mellitus.  Army 
Reserve examination reports from April 1990 and August 1992 
further indicate no evidence of type II diabetes mellitus.  
The veteran also did not report type II diabetes mellitus in 
an April 1990 medical history report.

Subsequent to service, the veteran has undergone several 
blood tests with blood glucose findings (measured in terms of 
milligrams per deciliter (mg/dL)).  A VA  blood test report 
from November 1989 indicates blood glucose of 103 mg/dL, 
within the reference range of 70-110 mg/dL.  The veteran's 
blood glucose was noted to be 104 mg/dL, higher than the 
reference range of 70-100 mg/dL, from private blood testing 
in April 1991.  An April 1998 VA blood test, however, 
revealed blood glucose of 99 mg/dL, within the reference 
range of 70-110 mg/dL.

Records from the Delaware County Prison in Thornton, 
Pennsylvania include a medical history report from July 1999, 
in which the veteran denied ever having "diabetes."  
Medical reports from August 1999, however, indicate elevated 
glucose readings. 

The veteran's type II diabetes mellitus was first referenced 
in VA treatment records from February 2001.  At that time, 
the veteran was noted to have a history of diabetes mellitus 
and to be using glyburide.  One record from this month 
contains a notation of a "[d]iabetic" history beginning in 
February 1999.

A June 2003 VA diabetes mellitus examination report confirms 
the type II diabetes mellitus diagnosis.  During the 
examination, the veteran reported that diabetes mellitus was 
diagnosed five to ten years earlier, but no commentary as to 
etiology was provided by the examiner. 

In February 2007, the veteran underwent a second VA diabetes 
mellitus examination, conducted by a doctor who reviewed the 
veteran's claims file.  The examination confirmed the 
diagnosis of type II diabetes mellitus, with secondary 
peripheral neuropathy.  The examiner cited the aforementioned 
blood glucose tests and opined that the veteran's diagnosis 
of diabetes mellitus "was made somewhere between" April 
1998 and March 2001.  The examiner further opined that 
diabetes mellitus was not diagnosed in service or within one 
year thereafter and specified that the veteran's service 
records had been reviewed.

The Board has reviewed the competent medical evidence of 
record cited above and finds that this evidence does not 
support the veteran's assertion that his diabetes mellitus 
was first manifest in service or within one year thereafter.  
Rather, the examiner who conducted the February 2007 VA 
examination directly contradicted the veteran's contentions, 
finding no evidence of a diagnosis in service or within one 
year thereafter.

The Board further calls into question the veteran's lay 
contentions of elevated blood sugar in service, as made 
during his March 2003 hearing, because he did not report type 
II diabetes mellitus in an April 1990 medical history report.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 
2006) (holding the Board is obligated to, and fully justified 
in, determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).  
Moreover,  the veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 
201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for type II diabetes 
mellitus, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).



IV.  Psychiatric disorder

The Board has reviewed the veteran's service medical records 
and observes that they are entirely negative for complaints 
of, or treatment for, any specific mental health problems.  
An August 1983 record contains a notation of the veteran 
being seen for an "initial interview" at a mental hygiene 
clinic, with no further notations of specific disorders.  
Army Reserve examination reports from April 1990 and August 
1992 further indicate no evidence of mental health complaints 
or diagnoses.  The veteran specifically denied psychiatric 
symptoms in an April 1990 medical history report.

Following service, the veteran underwent a VA hospitalization 
in November and December of 1989.  While this hospitalization 
involved group and individual therapy, the only diagnoses at 
that time concerned substance dependency.

Subsequently, the veteran was diagnosed with several 
different psychiatric disorders.  A report of private 
hospitalization from November 1995 (the report itself was 
signed in March 1996) contains a provisional diagnosis of 
paranoid schizophrenia and a discharge diagnosis of a 
psychotic disorder, not otherwise specified.  VA records from 
February 1998 indicate a diagnosis of schizoaffective 
disorder.  A Pennsylvania Bureau of Disability Determination 
evaluation report from March 1998 includes impressions of 
apparent paranoid schizophrenia and hallucinations, and the 
veteran reported that his psychiatric problems began five or 
six years earlier.  A further Pennsylvania Bureau of 
Disability Determination report from July 2001 contains 
diagnoses of major depression with recurrent psychotic 
features and chronic post-traumatic stress disorder (PTSD).

The report of a June 2003 VA psychiatric examination contains 
an Axis I diagnosis of schizophrenia, paranoid type and 
episodic with interepisode residual symptoms.  During the 
examination, the veteran reported suicidal ideation while in 
the military, although he denied in-service psychiatric 
treatment from that time.  The examiner opined that there was 
no evidence that stressors from the military contributed to 
the veteran's emotional problems and that there was no 
evidence of psychiatric treatment during service or within 
one year thereafter.  Separately, however, the examiner noted 
that the claims file was not available for review.

In March 2007, the veteran underwent another VA psychiatric 
examination, with an examiner who reviewed his claims file.  
The examination report contains an Axis I  diagnosis of 
psychotic disorder, not otherwise specified.  In a November 
2007 addendum, the examiner noted "extensive medical care" 
during the veteran's service, but with no documentation of 
psychiatric symptoms in service or within the following year.  
Moreover, the examiner noted that it appeared that the only 
evidence of psychiatric symptoms in the military or within 
one year thereafter was "the veteran's self report."  
Overall, there was no documented evidence in the claims file 
or the military record to show that the veteran experienced 
psychotic symptoms either in the military or in the first 
year after service.  It was therefore found to be "more 
likely than not" that the reported psychotic symptoms were 
neither caused nor aggravated by service.

The Board has reviewed the competent medical evidence of 
record cited above and finds that this evidence does not 
support the veteran's assertion as to a current psychiatric 
disorder of in-service onset.  Rather, the examiner who 
conducted the March 2007 VA examination and provided an 
addendum in November 2007 directly contradicted the veteran's 
contentions, finding it to be more likely than not that the 
current disorder was not causally related to service.

The Board further calls into question the veteran's lay 
contentions of psychiatric symptoms in service, as made 
during his March 2003 hearing, because he specifically denied 
such a history in an April 1990 medical history report.  See 
Buchanan v. Nicholson, 451 F.3d at 1336-7.  Moreover, the 
veteran has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. at 
494-95.

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a psychiatric 
disorder, and this claim must be denied.  Again, 38 U.S.C.A. 
§ 5107(b) is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. at 55.


ORDER

The claim of entitlement to service connection for type II 
diabetes mellitus is denied.

The claim of entitlement to service connection for a 
psychiatric disorder is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


